Citation Nr: 1815479	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-21 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Center in Wichita, Kansas



THE ISSUE

Entitlement to service connection for type 2 diabetes mellitus.



REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from July 1971 to July 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  [Within the one year following the June 2012 letter notifying the Veteran of this decision, the Veteran submitted a valid notice of disagreement (in June 2012), and then submitted Internet research documents as additional evidence for consideration (in October 2012).  Thereafter, the RO issued a statement of the case (SOC) in March 2014 (which did not consider the evidence submitted by the Veteran in October 2012), and then issued a supplemental SOC (SSOC) in May 2014 (which did consider the evidence submitted by the Veteran in October 2012).  In accordance with 38 C.F.R. § 20.302(b)(2), the Veteran had 60 days after the issuance of the May 2014 SSOC to perfect a timely appeal, and he did so within that timeframe by submitting a VA Form 9 in June 2014.  Therefore, the Board finds that the Veteran did perfect a timely appeal of the May 2012 rating decision.]

In October 2013, an informal conference was held before a Decision Review Officer (DRO) at the RO.

On the Veteran's June 2014 VA Form 9, he requested a hearing before the Board.  However, on a VA Form 9 submitted thereafter in December 2016, he withdrew his request for a Board hearing.

[The Veteran had also initiated an appeal of the denial of service connection for a left knee disability.  Thereafter, a February 2017 rating decision (of which the Veteran was notified in March 2017) granted service connection for left knee osteoarthritis.  Consequently, this matter is not before the Board.  The Board additionally notes that recently in March 2018, the Veteran submitted VA Form 21-0958, Notice of Disagreement (NOD), disagreeing with the rating assigned for the left knee by the February 2017 rating decision.  The Board's review of the claims file reveals that the AOJ is in the process of taking action on this NOD.  As such, the Board will not take any further action on the matter, and it will only be before the Board if the Veteran timely files a substantive appeal after a statement of the case (SOC) is issued.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that additional development is necessary for the claim on appeal.

The Veteran contends that his current type 2 diabetes mellitus is related to his military service.  He has alleged that he received in-service treatment for a blood sugar problem (manifested by fainting spells) in approximately 1972.  He has also alleged that he was exposed through the air and groundwater to herbicide agents and other toxic chemicals (including benzene, diesel fuel, and jet fuel) during his service, specifically while stationed at Keesler Air Force Base in Biloxi, Mississippi from August 1971 to January 1972 (when he says that Hurricane Camille damaged nearby storage drums of Agent Orange, causing pollution of the entire area), at Galena Air Force Base in Galena, Alaska from August 1973 to August 1974, at Tinker Air Force Base in Oklahoma City, Oklahoma from August 1974 to July 1975, and at Columbus Air Force Base in Columbus, Mississippi (during a temporary duty assignment from 1974 to 1975, during the timeframe when he was stationed at Tinker Air Force Base).

The medical evidence of record documents that the Veteran has a current diagnosis of type 2 diabetes mellitus, which was initially diagnosed in December 2011 by a private treatment provider (following private lab testing in May 2011 which revealed significantly elevated fasting blood sugar).  Subsequently, VA treatment records have documented the Veteran's ongoing treatment for his type 2 diabetes mellitus.

The Veteran's service treatment records document that he was treated in May 1972 for lightheaded episodes (after having fainted three times in the days prior).  A glucose tolerance test (GTT) performed in May 1972 after these "syncopal episodes" showed that his blood sugar was in the "low normal" range, and he was advised to eat a high carbohydrate (CHO) diet in the morning and regular meals.  Throughout his service, including at his June 1975 service separation examination, urinalysis testing showed that his sugar level was negative.

The Veteran's service personnel records confirm his service dates at the aforementioned military bases, though the exact dates of his temporary duty assignment to Columbus Air Force Base are not currently of record.  On remand, after all of his outstanding service personnel records are obtained, the AOJ should attempt to verify the Veteran's claimed exposures during his active service at Keesler Air Force Base, Galena Air Force Base, Tinker Air Force Base, and Columbus Air Force Base - first with regard to herbicide agents (pursuant to M21-1, Part IV, Subpart ii, Chapter 1, Section H.7.a), and then with regard to other toxic chemicals (pursuant to M21-1, Part IV, Subpart ii, Chapter 1, Section I.6.g) if and only if no in-service herbicide agent exposure can be verified.

Thereafter, if and only if no in-service herbicide agent exposure can be verified, the Veteran should be scheduled for an examination to obtain a medical opinion addressing any relationship between his current type 2 diabetes mellitus and his military service (to include any verified toxic non-herbicide agent chemical exposure therein), with consideration of all pertinent service treatment records (including those noting treatment for lightheaded episodes in May 1972).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records from January 2017 to the present.

2.  Obtain the Veteran's entire personnel file, to include verification of the exact dates of his temporary duty assignment to Columbus Air Force Base.
3.  After completing the development requested in items 1 and 2, attempt to verify the Veteran's claim of being exposed to herbicide agents during his active service at Keesler Air Force Base, Galena Air Force Base, Tinker Air Force Base, and Columbus Air Force Base, as follows:

(a)  Make a request to VA's Compensation Service to review the Department of Defense's inventory of herbicide agent operations to determine whether herbicide agents were used in the above locations as alleged.

(b)  If the request in (a) yields a negative result, then take any further action needed, including if deemed appropriate, making a request to the Joint Services Records Research Center (JSRRC) to attempt to verify the claimed herbicide agent exposure by taking into account the Veteran's military unit(s), locations, all dates at the locations (requested in as many 60-day increments as necessary), military occupation, and any other relevant facts as shown by his service records, in accordance with M21-1, Part IV, Subpart ii, Chapter 1, Section H.7.a.

(c)  Thereafter, make a formal determination as to whether or not the Veteran was exposed to herbicide agents in service at any time, in accordance with the results of the aforementioned development.

4.  After completing the development requested in items 1, 2, and 3, and if and only if no in-service herbicide agent exposure can be verified, take any needed action to attempt to verify the Veteran's claim of being exposed to other toxic chemicals (including benzene, diesel fuel, and jet fuel) during his active service at Keesler Air Force Base, Galena Air Force Base, Tinker Air Force Base, and Columbus Air Force Base.  Thereafter, make a formal determination as to whether or not the Veteran was exposed to any toxic non-herbicide chemicals in service at any time, in accordance with appropriate M21-1 development procedures.

5.  After completing the development requested in items 1, 2, 3, and 4, and if and only if no in-service herbicide agent exposure can be verified, schedule the Veteran for a VA diabetes examination with a clinician with appropriate expertise in order to ascertain the nature and etiology of his current type 2 diabetes mellitus.  The claims file should be made available to the examiner for review.  Any indicated tests should be accomplished and all pertinent symptomatology and findings must be reported in detail.

After reviewing the claims file, the examiner should provide an opinion on the following question:  Is it at least as likely as not (50 percent probability or greater) that the Veteran's type 2 diabetes mellitus was incurred in, related to, or caused by any incident of the Veteran's military service (to include his May 1972 treatment for lightheaded episodes which is documented in his service treatment records, as well as any verified toxic non-herbicide chemical exposure therein)?

The examiner should provide a complete rationale for any opinion provided.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  Thereafter, review the record, ensure that all development is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claim on appeal for entitlement to service connection for type 2 diabetes mellitus.  If the benefit sought on appeal remains denied, in whole or in part, an SSOC must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).




_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

